DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Declaration
Applicant's Declaration under 37 CFR 1.132, filed 12/20/2021, is acknowledged and, when considered with the amendments to claims filed 12/13/2021, weighs on the side of non-obviousness.  The Declarant presented additional data demonstrating that key features of the claimed invention, a sheet comprising cellulose fibers having a width of 10 nm or less and containing a claimed amount of phosphoric acid groups or a substituent derived from the phosphoric acid groups, and a claimed amount of polyamine polyamide epichlorohydrin exhibited significantly lower yellowness compared to a sheet comprising cellulose fibers having only carboxyl groups (Mukai et al), or a sheet comprising cellulose fibers having an amount of phosphoric acid groups or a substituent derived from the phosphoric acid groups outside of the claimed range, or a sheet comprising cellulose fibers having an amount of polyamine polyamide epichlorohydrin outside of the claimed range.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a sheet comprising the structure as claimed.  Applicant has also demonstrated that the structural features of the claimed invention, a sheet comprising cellulose fibers having a width of 10 nm or less, wherein the fibers contain a claimed 
The amendments to the claims and evidence offered weighs on the side of non-obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748